Citation Nr: 1746640	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the Veteran is competent for the purposes of handling the disbursement of VA funds.  


WITNESSES AT HEARING ON APPEAL

The Veteran and J.B., M.D.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

In November 2016, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran has the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is competent to handle disbursement of VA funds.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is competent to handle disbursement of funds for VA purposes, and contests VA's finding of incompetency.  

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b); see also 38 C.F.R. §§ 13.55, 13.56, 13.57 (outlining the regulations pertaining to direct payment and the appointment of fiduciaries). 

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c). 

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, a November 2012 rating decision proposed a finding of incompetency based on recent VA mental health treatment notes.  In an August 2012 VA clinical notation, the Veteran was described as delusional, with obsessions concerning government conspiracies.  He was also noncompliant with his medications.  The examiner doubted the Veteran would ever be able to work again.  In the subsequent March 2013 rating decision on appeal, the Veteran was determined to be incompetent to handle disbursement of his VA funds. 

The Veteran's treating physician noted in a November 2012 note that the Veteran was anxious about his service-connected status and the finding of incompetency.  He indicated the Veteran had been on Social Security for 5 years and always controlled his money and his father also reported he had done well with it.  The physician indicated that in his opinion the Veteran had shown good judgment with his finances for the prior 5 years and was competent to continue to manage it.

The Veteran was afforded a November 2016 video hearing before a Veterans Law Judge.  He testified that while he occasionally experienced psychotic episodes, he had recently seen improvement in his symptoms, and was compliant with medication and other treatment.  He also testified that he was currently living independently and managing his rent and other bills without assistance.  

More recently, the Veteran was afforded a September 2017 VA psychiatric examination.  The examiner confirmed that the Veteran continued to warrant a diagnosis of bipolar disorder, unspecified type.  On objective evaluation, the examiner determined the Veteran was alert and fully-oriented, and was able to converse with the examiner in a coherent, logical manner.  Thus, the examiner opined that while the Veteran still had a current diagnosis of bipolar disorder, he was competent to manage his financial benefits.  

After considering the totality of the record, the Board notes that while the Veteran continues to experience serious symptomatology related to his bipolar disorder, he has demonstrated a recent history of compliance with treatment and competent management of his finances.  Likewise, the most recent medical evidence of record confirms the Veteran's competency.  Accordingly, given the favorable evidence of record outlined above, the Board finds that the Veteran is competent for VA purposes.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.


ORDER

The Veteran is competent to manage disbursement of VA funds.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


